Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Patrick Sheldrake on March 11, 2022.
The application has been amended as follows: 
In claim 1, line 5:
Replace “baler” with -- agricultural harvester --.

In claim 1, line 11:
Replace “baler” with -- agricultural harvester --.
In claim 1, line 18:
Delete the first and second occurrence “-“.
In claim 9, line 14:
Replace “affixed to” with -- to a first pair of pivot points on --.
In claim 9, line 22:
After “contacts”, add -- the --.
In claim 13, line 3:
Replace “support arm” with -- second --.
In claim 16, line 2:
Delete “system”.
In claim 16, line 2:
Replace “an” with -- the --.
In claim 17, last line:
After “belts”, add -- ,wherein the one or more baling belts are removed from contact with the assembly assistance roll when the belt guide assembly is in the closed position --.
In claim 23, line 1:
Replace “9” with -- 17 --.
In claim 24, line 2:
Replace “an” with -- the --.

Allowable Subject Matter
Claims 1-3, 5-11, 13-14, 16-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a bale ejection system comprising … a take-up arm positioned at the top of the agricultural harvester; at least a first serpentine system arranged for the bale chamber, the first serpentine system comprising: a plurality of baling belt rollers in operable contact with one or more baling belts, the plurality of baling belt rollers comprising at least one baling belt roller in operable contact with the take-up arm and movable in a direction defined by a pivoting movement of the take-up arm, independent of movement of any other baling belt rollers in the agricultural harvester, in combination with the rest of the claimed limitations.
Claim 9 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a bale ejection system comprising … an assembly assistance roll positioned above and rearward from the first pair of pivot points of the belt guide assembly such that, when the belt guide assembly is in one or more open positions and slack is in the one or more baling belts, the assembly assistance roll contacts the one or more baling belts to prevent slack from disrupting movement of the one or more baling belts, wherein the one or more baling belts are removed from contact with the assembly assistance roll when the belt guide assembly is in the closed position,  in combination with the rest of the claimed limitations.
an assembly assistance roll positioned above and rearward with respect to a direction of intended travel of the harvester from the first pivot axis such that, when the belt guide assembly is moved to a fully open position, the one or more baling belts are bought into contact with the assembly assistance roll to prevent slack from disrupting movement of the one or more baling belts, wherein the one or more baling belts are removed from contact with the assembly assistance roll when the belt guide assembly is in the closed position, in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 11, 2022